 In the Matter of COTTON TRADE WAREHOUSES,INC.andTRANSPORTWORKERS UNIONOF AMERICA,LOCAL No. 206, C. I. O.Case No. 15-R-1615.-Decided May 16, 1946Messrs. Joseph C. Thomas, August Harris,andEarnest Scott,all ofNew Orleans, La., for the C. I. O.Messrs.Walter DaigsandDavid Fair,of New Orleans, La., for theIndependent.Mr. F. G. Dunn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Transport Workers Union of America,Local No. 206, C. I. 0., herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of employeesof Cotton Trade Warehouses, Inc., New Orleans, Louisiana, herein calledthe Company, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Lewis Moore, Trial Examiner.The hearing was held at New Orleans, Louisiana, on April 10, 1946. TheC. I. O. and the Independent Warehousemen's Union, Local No. 28,herein called the Independent, appeared and participated.'All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the issues.The Independent moved to dismiss the petition at the hearing upon thegrounds discussed in Section III,infra.Ruling on said motion was re-served by the Trial Examiner for the Board. For reasons hereinafterstated, the motion is hereby denied. The Trial Examiner's rulings made'The Company was served with noticebut didnot appear at the hearing.However, astipulationwas enteredinto by the Company covering factual matters pertinentto the issuesin this case,whichwas admittedinto evidence.International Longshoremen'sUnion,C. I. 0., wasserved withnoticebut did not appear atthe hearing68 N. L. R. B., No. 7.28 COTTON TRADE WAREHOUSES, INC.29at the hearing are free from prejudicial error and are hereby affirmgd.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCotton Trade Warehouses, Inc., is a Louisiana corporation engaged inthe business of warehousing. This involves the receiving, weighing, sam-pling, compressing, storing, and delivering of cotton and other similarproducts, none of which is owned by the Company. The total capacity ofthe Company's warehouses is approximately 100,000 bales of high den-sity compressed cotton, and during the year 1945 approximately 75,000bales of cotton were received by the Company, of which approximately 25percent came from outside the State of Louisiana. Approximately 60 per-cent of the cotton shipped by the Company was shipped to pointsoutsidethe State.We find that the Company is engaged in commerce within themeaningof the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDTransportWorkers Union of America, Local No. 206, is a labor or-ganization, affiliated with the Congress of Industrial Organizations, ad-mitting to membership employees of the Company.IndependentWarehousemen's Union, Local No. 28, is a labor organi-zation, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated February 13, 1946, the C. I. O. notified the Companythat it represented a majority of its employees and requested a meeting tonegotiate a contract. The Company refused to recognize the C. I. O. asthe bargaining representative because of an existing contract with theIndependent.The Independent moved to dismiss the petition on the grounds that itsexisting contract with the Company was a bar to a determination of repre-sentatives. The Company and the Independent entered into a contract onNovember 5, 1943, which provided that it shall "continue in full forceand effect until the date of termination of the unlimited national emer-gency as declared by the President of the United States of America onMay 27,1941 and 60 days thereafter." Inasmuch as the contract has been 30DECISIONS OF NATIONALLABOR RELATIONS BOARDin effect for a period of more than 1 year, and is for an indefinite periodof time, we find it is not a bar to a determination of representatives.2A statement of a Board agent, introduced into evidence at the hearing,indicates that the C. I. O. represents a substantial number of employees inthe unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with the agreement of the parties, thatall employees of the Company at New Orleans, Louisiana, including truckdrivers, but excluding engineers and firemen, watchmen, temporary con-struction employees (except where regular employees are used in thatcapacity), maintenance employees, office and clerical employees, foremen,and all other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject tothe limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Cotton Trade Warehouses,aMatterof Solar Aircraft Company,49N. L.R.B. 46;Matter of Trailer Company ofAmerica,51N. L.R. B. 1106.'The Field Examiner reportedthat the C. I. O. submitted 45 cards, bearingthe names of24 employeeslisted on the Company's pay roll of February 28, 1946, and that there areapproximately 130 employeesin the appropriate unit.In viewof the fact that the existingcontract lletween the Company and the Independent contains a closed-shop provision, we COTTON TRADE WAREHOUSES, INC.31Inc.,New Orleans, Louisiana,an electionby secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days from thedate of this Direction, under the direction and supervision of the RegionalDirector for the Fifteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections 10and 11, of said Rules and Regulations, among employees in the unit foundappropriate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, including em-ployees who did not work during said pay-roll period because they wereillor on vacationor temporarily laid off, and including employees in thearmed forces of the United States who present themselvesin person atthe polls, butexcludingthose employees who have since quit or been dis-chargedfor causeand have not been rehired or reinstated prior to thedate of theelection, todetermine whether they desire to be represented byTransportWorkers Union of America, Local No. 206, C. I. 0., or byIndependentWarehousemen's Union, Local No. 28, for the purposes ofcollectivebargaining,or byneither.CHAIRMAN HERZOG tookno part in the considerationof the aboveDecision and Direction of Election.